This Office Action is in response to the papers filed on January 29, 2021.

The specification is objected to because the first occurrence of “mask 34” (page 6, paragraph [0030], line 7) should be “mask 24.”  Correction is required.

Independent claim 1 is objected to because “removing part of the gate layer and part of the fin-shaped structure” (line 9) is incorrect and should simply read “removing part of the gate layer.”  See the specification at page 6, paragraph [0030], last sentence.  Correction is required.  Claims 2-9 depend on claim 1 and are thus similarly objected to.

Claims 1-9 will be allowed if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole.

United States Patent 10,943,993 is related to this application.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814